Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed September 28th, 2021, with respect to the 35 USC 103 rejections have been fully considered and are persuasive in light of the claim amendments.  The 35 USC 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-9, and 11-18 are allowed.
The present invention is directed toward a processor with two memories storing distinct first and second pieces of information that requests the pieces of information following first and second cache misses.  The processor may transfer both pieces of information from the memories in parallel, but if the second piece is ready to be loaded into the same cache line as the first prior to the first piece of information being ready to be loaded, the processor prevents loading the first piece of information into the cache line.  The closest prior arts of record are Turullols (US 2010/0211742) and Bassov (US 2019/0318016).
Turullols teaches a processor with two memories storing distinct first and second pieces of information that requests the pieces of information following first and second cache misses.  The processor may transfer both pieces of information from the memories in parallel, but if the second piece is ready to be loaded prior to the first piece of information being ready to be loaded, the processor prioritizes loading the second piece of information.  However, Turullols fails to teach the distinct first and second pieces of information being loaded into the same cache line.
Bassov teaches a processor for loading pieces of information from cache memory wherein, if a second piece of information is ready to be loaded into the same cache line as a first piece of information, the processor prevents loading the first piece of information into that cache line.  However, Bassov also fails to teach wherein the first and second pieces of information are different from one another yet still being loaded into the same cache line from memory.
Therefore, the references, when taken alone or in combination, do not teach wherein the processor prevents loading a first piece of information into same cache line targeted by a second piece of information which is ready to be loaded prior to the first piece, wherein the first and second pieces of information are different from one another yet still being loaded into the same cache line from memory, in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182